Exhibit 10.1

 

Global Power Equipment Group Inc.

TIME-Based Restricted Share Unit Agreement

 

Notice of Restricted Share Unit Award

Global Power Equipment Group Inc. (the “Company”) grants to the Grantee named
below, in accordance with the terms of the Global Power Equipment Group Inc.
2015 Equity Incentive Plan (the “Plan”) and this Time-Based Restricted Share
Unit Agreement (the “Agreement”), the number of Restricted Share Units set forth
below, as of the Date of Grant set forth below.  Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. 

Name of Grantee:

[Name]

 

 

Date of Grant:

April 17, 2017

 

 

Number of Restricted Share Units:

[ ]

 

 

Vesting Date:

March 31, 2019

 

Terms of Agreement

1.          Grant of Restricted Share Units. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee as of the Date of Grant, the Restricted
Share Units set forth above. Each Restricted Share Unit shall represent the
contingent right to receive one Share and shall at all times be equal in value
to one Share. The Restricted Share Units shall be credited in a book entry
account established for the Grantee until payment in accordance with Section 4
hereof (or forfeiture in accordance with Section 3 hereof). 

2.          Vesting of Restricted Share Units.  

(a)        In General.  Subject to the Grantee’s compliance with the
restrictions of Section 8 hereof, or the terms of the Restrictive Covenants
Agreement (as defined in Section 8) or of any separately executed covenant not
to compete with the Company, as applicable:

(i)        Restricted Share Units.  The number of Restricted Share Units set
forth above shall vest on the Vesting Date set forth above, provided that the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the Vesting Date. 

(ii)        Continuous Employment.  For purposes of this Section 2, the
continuous employment of the Grantee with the Company and its Subsidiaries shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be an employee of the Company and its Subsidiaries, by reason of
the transfer of his or her employment among the Company and its Subsidiaries.

(b)        Involuntary Termination or Termination for Good Reason.    If, prior
to the Vesting Date, the Grantee’s employment with the Company or a Subsidiary
is terminated (x) by the Company or a Subsidiary without Cause (as defined in
the Plan) or by reason of the Grantee’s Disability (as defined in the long-term
disability plan of the Company or a Subsidiary applicable to the Grantee), (y)
by the Grantee for Good Reason (as defined in the Plan), or (z) as a result of
the Grantee’s death, then, provided that, within forty-five (45) days after such
termination, the Grantee (or the Grantee’s estate, beneficiary or other
successor) shall have executed and delivered a release of claims in a form
provided by the Company and such release of claims shall have become effective
and irrevocable in accordance with its terms, the Grantee





 

--------------------------------------------------------------------------------

 



shall become vested in a  prorated portion of the Restricted Share Units equal
to (i) the number of Restricted Share Units that would have become vested had
the Grantee remained employed with the Company or a Subsidiary through the
Vesting Date, multiplied by (ii) a fraction, the numerator of which is the
number of days of continuous employment completed by the Grantee after the Date
of Grant and the denominator of which is 713.

(c)        Change in Control.  The provisions of Section 21 of the Plan shall
apply in the event of a Change in Control.

3.          Forfeiture of Restricted Share Units.  

(a)        Forfeiture of Unvested Award.  The Restricted Share Units that have
not yet vested pursuant to Section 2 (and any right to unpaid Dividend
Equivalents under Section 7 with respect to the Restricted Share Units), shall
be forfeited automatically without further action or notice if (i) the Grantee
ceases to be employed by the Company or a Subsidiary prior to the Vesting Date,
except as otherwise provided in Section 2(b) or 2(c), or (ii) the Grantee
breaches any of the restrictions of Section 8 hereof, the Restrictive Covenants
Agreement or of any separately executed covenant not to compete with the
Company, as applicable.

(b)        Repayment of Award.  The Restricted Share Units shall be subject to
the provisions of Section 20 of the Plan regarding forfeiture and repayment of
awards in the event of (i) the Grantee engaging in Detrimental Activity, (ii)
the Grantee’s breach of any of the restrictions of Section 8 hereof, the
Restrictive Covenants Agreement (as defined herein) or of any separately
executed covenant not to compete with the Company, as applicable, or (iii) as
provided pursuant to the Company’s Compensation Recovery Policy.  Clause (iii)
of the immediately preceding sentence shall be construed as a return of
consideration due to your violation of your promises under Section 8 of this
Agreement, the Restrictive Covenants Agreement or any separately executed
covenant not to compete with the Company, as applicable, and not as a liquidated
damages clause.  Nothing contained herein shall eliminate, reduce or compromise
(x) the Company’s right to assert that the restrictions provided for in Section
8 of this Agreement, the Restrictive Covenants Agreement or any separately
executed covenant not to compete with the Company, as applicable, are fully
enforceable as written, or as modified by a court of competent jurisdiction as
provided therein, (y) the application of temporary or permanent injunctive
relief as a fully appropriate and applicable remedy to enforce the restrictions
as provided therein, or (z) the Company’s right to pursue other remedies at law
or in equity.  This Section 3(b) shall survive and continue in full force in
accordance with its terms and the terms of the Plan notwithstanding any
termination of the Grantee’s employment or the payment of the Restricted Share
Units as provided herein.

4.          Payment of Vested Restricted Share Units.  Except as otherwise
provided in Section 14 of this Agreement, the Company shall deliver to the
Grantee the Shares underlying the vested Restricted Share Units (if any) within
ten (10) days following the Vesting Date (or within seventy (70) days following
such earlier date as the Restricted Share Units become vested pursuant to this
Agreement).

5.          Transferability.  The Restricted Share Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 5 shall be void, and the other party
to any such purported transaction shall not obtain any rights to or interest in
such Restricted Share Units.  

6.          Dividend, Voting and Other Rights.  The Grantee shall not possess
any incidents of ownership (including, without limitation, dividend and voting
rights) in the Shares underlying the Restricted Share Units until such Shares
have been delivered to the Grantee in accordance with Section 4 hereof. The





2

--------------------------------------------------------------------------------

 



obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the
future, subject to the terms and conditions of this Agreement and the Plan, and
the rights of the Grantee will be no greater than that of an unsecured general
creditor. No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement. 

7.          Payment of Dividend Equivalents.  Upon payment of a vested
Restricted Share Unit, the Grantee shall be entitled to a cash payment (without
interest) equal to the aggregate cash dividends declared and payable with
respect to one (1) Share for each record date that occurs during the period
beginning on the Date of Grant and ending on the date the vested Restricted
Share Unit is paid (the “Dividend Equivalent”).  The Dividend Equivalents shall
be forfeited to the extent that the underlying Restricted Share Unit is
forfeited and shall be paid to the Grantee, if at all, at the same time that the
related vested Restricted Share Unit is paid to the Grantee in accordance with
Section 4.    

8.          Non-Solicitation; Confidentiality; Ownership of Work Product.  In
the event that the Grantee is a party to one or more separately executed
agreements with the Company, the terms of which restrict (w) the Grantee’s
ability to solicit customers of the Company, (x) the Grantee’s ability to
solicit employees of the Company, (y) the Grantee’s ability to use or disclose
confidential information or trade secrets of the Company, or (z) the ownership
of works (collectively, the “Restrictive Covenants Agreement”), then the terms
of such applicable restriction or restrictions in the Restrictive Covenants
Agreement shall govern in lieu of the corresponding restriction or restrictions
set forth in Sections 8(a), 8(b), 8(c) or 8(d) hereof, respectively.  In
consideration of, and as a condition to, the Grantee’s employment by the
Company, the grant of the Restricted Share Units, a portion of the compensation
and other benefits to be paid to the Grantee during such employment, the
potential disclosure to the Grantee of Confidential Information (as hereinafter
defined) in connection with such employment and other good and valuable
consideration, the Grantee and the Company agree as follows:

(a)        Non-Solicitation of Customers.  During the Grantee’s employment by
the Company and for one (1) year after the date the Grantee’s employment ends
for any reason (the “Restricted Period”), the Grantee hereby covenants and
agrees that the Grantee shall not (in a capacity where the Grantee could use
specialized knowledge, training, skill or expertise, Confidential Information
(as defined herein), or customer contacts or information obtained from the
Company to the detriment of the Company), either directly or indirectly,
individually, on behalf of or in concert with others, or as an owner, a
shareholder, partner, director, officer, employee, agent or advisor of any
business or entity, undertake or engage in any of the following activities
without the prior written consent of the Company: solicit, call on or in any
manner cause or attempt to cause any Customer (as defined herein) to divert,
terminate, limit, modify or fail to enter into any existing or potential
business relationship with the Company.  For purposes of this Section 8(a),
“Customer” shall mean any customer or client of the Company that (i) the Grantee
solicited during the 12-month period prior to termination of the Grantee’s
employment with the Company, (ii) the Grantee knows to have done business with
the Company during the 12-month period prior to termination of the Grantee’s
employment, or (iii) the Grantee had been provided or had access to Confidential
Information during the Grantee’s employment with the Company.

 

(b)        Non-Solicitation of Employees.  During the Restricted Period, the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an
owner, shareholder, partner, director, officer, employee, agent or advisor of
any business or entity) solicit, recruit, induce, entice, endeavor or assist in
any effort to cause any person employed by the Company to end such person’s
employment with the Company (whether or not such person would commit a breach of
contract by accepting such other employment).





3

--------------------------------------------------------------------------------

 



 

(c)        Confidentiality.  

 

 (i)        The Grantee acknowledges that in the course of the Grantee’s
employment by the Company,  the Grantee will be exposed to considerable
proprietary, confidential and trade secret information relating to the  business
and  operations of the Company.  The Grantee understands that the Company has
expended, and will continue to expend time, money, and effort to develop and
maintain its confidential, proprietary and trade secret information which, if
misused or disclosed, could be harmful to the Company’s business and could cause
the Company to lose its competitive edge in the marketplace.  The Grantee
understands that the Company desires to protect its business and to avoid
competition with the Grantee in the event that the Grantee ever leaves the
employ of the Company, whether voluntarily or involuntarily.

 

(ii)        During the Grantee’s employment by the Company, and after
termination of the Grantee’s employment with the Company, for any reason,
whether voluntary or involuntary, the Grantee will hold in a fiduciary capacity
for the benefit of the Company all information, knowledge or data relating to
the Company or any of its businesses which the Company considers to be
proprietary, trade secret or confidential that the Grantee obtains or has
previously obtained during the Grantee’s employment by the Company and that is
not public knowledge (other than as a result of the Grantee’s violation of this
provision), including but not limited to the Company’s technology, business
plans, business processes, methods of operations, customer information,
including contacts, preferences, requirements, pricing, and other customer
information, vendor information, financial information, pricing information and
strategies,  and other business relationships (“Confidential Information”). The
Grantee will not directly or indirectly use any Confidential Information for any
purpose not associated with the activities of the Company, or communicate,
divulge or disseminate Confidential Information to any person or entity not
authorized by the Company to receive it at any time during or after the
Grantee’s employment with the Company, except with the prior written consent of
the Company or as otherwise required by law or legal process.

 

(iii)        Upon the request of the Company and, in any event, upon the
termination of the Grantee’s employment with the Company, the Grantee shall
deliver to the Company all property in the Grantee’s possession or control
belonging to the Company, including but not limited to all keys, computers,
credit cards, telephones, office equipment, software, and all Confidential
Information of the Company.  The Grantee shall return all such information,
including all memoranda, notes, records, manuals, files or other documents in
any form whatsoever (including information contained in computer or other
electronic memory or on any computer or electronic storage device), including
all copies, pertaining to the performance of the Grantee’s services for the
Company, the business of the Company, whether made or compiled by the Grantee or
provided to or obtained by the Grantee at any time during the Grantee’s
employment with the Company.  If the Company requests, the Grantee agrees to
provide written confirmation that the Grantee has returned all such materials
consistent with this provision.

 

(iv)        The restrictions stated in this Section 8 are in addition to and not
in lieu of protections afforded to trade secrets and confidential information
under Applicable Laws.   Nothing in this Agreement is intended to or shall be
interpreted as diminishing or otherwise limiting the Company’s right under
Applicable Laws to protect its trade secrets and confidential information.

 

(d)        Ownership of Work Product. 

 

(i)        The Company shall own all Work Product (as defined herein).  All Work
Product shall be considered work made for hire by the Grantee and owned by the
Company.  The Grantee hereby irrevocably relinquishes for the benefit of the
Company any moral rights in and to the Work Product recognized by Applicable
Law.  If any of the Work Product may not, by operation of law, be considered
work made for hire by the Grantee for the Company, or if ownership of all right,
title, and interest in and to





4

--------------------------------------------------------------------------------

 



the intellectual property rights therein shall not otherwise vest exclusively in
the Company, the Grantee hereby agrees to assign, and upon creation thereof
automatically assigns, without further consideration, the ownership of all trade
secrets, registered and unregistered copyrights under United States and
international law, copyrightable material or works, patents, patentable
inventions and other intellectual property rights therein to the Company, its
successors and assigns.  The Company shall have the right to obtain and hold in
its own name copyright registrations, trademark registrations, patents and any
other protection available in the foregoing.

 

(ii)        The Grantee agrees to perform, upon the reasonable request of the
Company, during or after employment such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including but not limited to: (A) executing, acknowledging, and
delivering any requested affidavits and documents of assignment and conveyance;
(B) assisting in the preparation, prosecution, procurement, maintenance and
enforcement of all copyrights and, if applicable, patents with respect to the
Work Product in any countries; (C) providing testimony in connection with any
proceeding affecting the right, title, or interest of the Company in any Work
Product; and (D) performing any other acts deemed necessary or desirable to
carry out the purposes of this Agreement.  The Company shall reimburse any
reasonable out-of-pocket expenses incurred by the Grantee at the Company’s
request in connection with the foregoing, including (unless the Grantee is
otherwise being compensated at the time) a reasonable and pre-agreed per diem or
hourly fee for services rendered following termination of the Grantee’s
employment.

 

(iii)        For purposes of this Section 8, “Work Product” means all
intellectual property rights including all trade secrets, registered and
unregistered copyrights under U.S. and international law, copyrightable material
or works, patents, patentable inventions, discoveries and improvements, and
other intellectual property rights, in any technology software, data files
documentation, or other work product that relates to the business and interests
of the Company and that the Grantee conceives, develops, creates or delivers to
the Company at any time during the Grantee’s employment with the Company.

 

(e)        Miscellaneous. 

 

(i)        The Grantee acknowledges that the restrictions, prohibitions and
other provisions in this Section 8 are reasonable, fair and equitable in scope,
terms and duration, and are necessary to protect the legitimate business
interests of the Company.  The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.  It is the intention of the parties to this Agreement that the
potential restrictions on the Grantee imposed by Sections 8(a) and (b) be
reasonable in scope and in all other respects.  If for any reason any court of
competent jurisdiction shall find any provisions of this Section 8 unreasonable
in scope or otherwise, the Grantee and the Company agree that the restrictions
and prohibitions contained herein may be modified by a court of competent
jurisdiction and shall be effective to the fullest extent allowed under
Applicable Law in such jurisdiction.  The Grantee agrees to disclose the
existence of this Agreement to any subsequent employer.

 

(ii)        The Grantee hereby agrees that any remedy at law for any breach or
threatened breach of the provisions of this Section 8 will be inadequate and
that the Company will be entitled to injunctive relief in addition to any other
remedy the Company might have under this Agreement.  The Grantee hereby
expressly acknowledges that the harm which might result to the Company’s
business as a result of any noncompliance by the Grantee with the provisions of
this Section 8 would be largely irreparable.  The parties agree that if the
Company pursues legal action to enforce the terms and conditions





5

--------------------------------------------------------------------------------

 



of this Section 8 and obtains all or part of the relief sought, the Grantee
shall be responsible for the reasonable attorney’s fees and costs of the Company
in bringing such action.

 

(iii)        Notwithstanding any other provision of this Agreement or the Plan,
the rights and obligations of the parties hereto, and any claims or disputes
relating to this Section 8 shall be governed by and construed in accordance with
the laws of the State of Texas without giving effect to the principles of
conflict of laws thereof.  Each party agrees that any action arising out of or
relating to this Section 8 shall be brought exclusively in the state courts
located in Dallas County, Texas and the United States District Court for the
Northern District of Texas (Dallas Division), accepts for itself and in respect
of its property, generally and unconditionally, the jurisdiction of those
courts, and irrevocably waives any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action in
those jurisdictions.

 

(iv)        For purposes of this Section 8, the term “Company” shall be deemed
to include Global Power Equipment Group Inc., its Subsidiaries and affiliates,
and all of their respective successors and assigns.

9.          No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without Cause.

10.        Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.  

11.        Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or other taxes with respect to the Restricted Share Units and the
Dividend Equivalents.  The Company does not guarantee any particular tax
treatment or results in connection with the grant or vesting of the Restricted
Share Units, the delivery of Shares or the payment of Dividend Equivalents.  To
the extent the Company or any Subsidiary is required to withhold any federal,
state, local, foreign or other taxes in connection with the delivery of Shares
under this Agreement, then, except as otherwise provided below, the Company or
Subsidiary (as applicable) shall retain a number of Shares otherwise deliverable
hereunder with a value equal to the required withholding (based on the Fair
Market Value of the Shares on the date of delivery); provided that in no event
shall the value of the Shares retained exceed the minimum amount of taxes
required to be withheld or such other amount that will not result in a negative
accounting impact. Notwithstanding the preceding sentence, the Grantee may
elect, on a form provided by the Company and subject to any terms and conditions
imposed by the Company, to pay or provide for payment of the required tax
withholding.  If the Company or any Subsidiary is required to withhold any
federal, state, local or other taxes at any time other than upon delivery of the
Shares under this Agreement, then the Company or Subsidiary (as applicable)
shall have the right in its sole discretion to (a) require the Grantee to pay or
provide for payment of the required tax withholding, or (b) deduct the required
tax withholding from any amount of salary, bonus, incentive compensation or
other amounts otherwise payable in cash to the Grantee (other than deferred
compensation subject to Section 409A of the Code).   If the Company or any
Subsidiary is required to withhold any federal, state, local or other taxes with
respect to Dividend Equivalents, then the Company or Subsidiary (as applicable)
shall have the right in its sole discretion to reduce the cash payment related
to the Dividend Equivalent by the applicable tax withholding.





6

--------------------------------------------------------------------------------

 



12.        Adjustments.  The number and kind of shares of stock deliverable
pursuant to the Restricted Share Units are subject to adjustment as provided in
Section 16 of the Plan.  

13.        Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws and listing
requirements with respect to the Restricted Share Units; provided that,
notwithstanding any other provision of this Agreement, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any Shares pursuant to this Agreement if the delivery thereof would
result in a violation of any such law or listing requirement.

14.        Section 409A of the Code.  It is intended that the Restricted Share
Units and any Dividend Equivalents provided pursuant to this Agreement shall be
exempt from, or comply with, the requirements of Section 409A of the Code, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.  To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s “separation from service” within the meaning of Section 409A of
the Code.  In particular, it is intended that the Restricted Share Units and any
Dividend Equivalents shall be exempt from Section 409A of the Code, to the
maximum extent possible, pursuant to the “short-term deferral” exception
thereto.  However, to the extent that the Restricted Share Units or any Dividend
Equivalents constitute a deferral of compensation subject to the requirements of
Section 409A of the Code (for example, because the Grantee’s governing
employment agreement defines “Good Reason” in a manner such that the Grantee’s
termination of employment for Good Reason would not be treated as an involuntary
separation from service for purposes of Section 409A of the Code), then the
following rules shall apply, notwithstanding any other provision of this
Agreement to the contrary:

(a)          The Company will deliver the Shares underlying any Restricted Share
Units that become vested in accordance with Section 2(b) or 2(c) of this
Agreement and pay any Dividend Equivalents with respect to those vested
Restricted Share Units within seventy (70) days after the first to occur of (i)
the Vesting Date; (ii) the occurrence of a Change in Control that is also a
“change in the ownership,” a “change in the effective control,” or a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code; or (iii) the Grantee’s “separation from
service” within the meaning of Section 409A of the Code; and

(b)        If the Restricted Share Units (and any related Dividend Equivalents)
become payable as a result of the Grantee’s separation from service (other than
as a result of the Grantee’s death) and the Grantee is a “specified employee” at
that time within the meaning of Section 409A of the Code (as determined pursuant
to the Company’s policy for identifying specified employees), the Company will
deliver the Shares underlying the vested Restricted Share Units and pay any
related Dividend Equivalents to the Grantee on the first business day that is at
least six months after the date of the Grantee’s separation from service (or
upon the Grantee’s death if the Grantee dies before the end of that six-month
period).

15.        Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect in a material way the rights
of the Grantee under this Agreement without the Grantee’s consent unless the
Committee determines, in good faith, that such amendment is required for the
Agreement to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may be provided in the
Plan. 

16.        Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed





7

--------------------------------------------------------------------------------

 



to be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

17.        Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan. Except with respect to the provisions of the Restrictive
Covenants Agreement and of any separately executed covenant not to compete with
the Company expressly referenced herein, this Agreement and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. Except as
otherwise provided in Section 8(e)(iii) hereof, in the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  The Committee acting pursuant to the Plan, as constituted from
time to time, shall, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with the grant of the
Restricted Share Units.

18.        Successors and Assigns.  Without limiting Section 5, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19.        Governing Law.  Except as otherwise provided in Section 8 hereof, the
interpretation, performance, and enforcement of this Agreement shall be governed
by the laws of the State of Delaware, without giving effect to the principles of
conflict of laws thereof.

20.        Use of Grantee’s Information.  Information about the Grantee and the
Grantee’s participation in the Plan may be collected, recorded and held, used
and disclosed for any purpose related to the administration of the Plan. The
Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third-party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

21.        Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Senior Vice
President, Chief Administrative Officer, General Counsel and Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan. 

22.        No Fractional Shares.    Fractional Shares or units will be subject
to rounding conventions adopted by the Company from time to time; provided that
in no event will the total shares issued exceed the total units granted under
this award.





8

--------------------------------------------------------------------------------

 



23.        Legend.  The Grantee understands that each certificate evidencing the
Shares underlying any vested Restricted Share Units will bear a legend in
substantially the following form, which the Grantee has read and understands:

THESE SECURITIES HAVE NOT BEEN ISSUED PURSUANT TO A REGISTRATION STATEMENT UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT (1) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT (WHICH TRANSACTION
SHALL BE ACCOMPANIED BY AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT OR OTHER APPLICABLE LAWS) OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT RELATING TO SUCH SECURITIES UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF
OTHER JURISDICTIONS.

If the Shares are issued in uncertificated form, the Grantee agrees that such
Shares may not be offered, sold, pledged, transferred or otherwise disposed of
except in accordance with the terms set forth in the legend above.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

 

GLOBAL POWER EQUIPMENT GROUP INC.

 

 

 

 

 

By:

/s/ Terence J. Cryan

 

Name:

Terence J. Cryan

 

Title:

President and CEO

 

 

By executing this Agreement, you acknowledge that a copy of the Plan and the
Company’s most recent Annual Report and Proxy Statement either have been
received by you or are available for viewing on the Company’s internet site at
www.globalpower.com, and you consent to receiving this information
electronically, or, in the alternative, agree to contact Tracy Pagliara, the
Company’s Senior Vice President, Chief Administrative Officer, General Counsel
and Secretary, at 214-574-2709, to request a paper copy of this information at
no charge.

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------